DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "each of both side plates" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-7, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over McNamee (USPN 5,248,372, previously cited in IDS filed 9/18/2018) further in view of Hirai et al. herein referred to as “Hirai” (USPN 6,340,028, previously cited in IDS filed 5/23/2018).
As to claim 1, McNamee discloses a pickling device comprising pickling tank12 for holding pickling fluid therein while processing metal sheet (S) from input end 44 to output end 46 between pairs of dam rolls 48, 50 (Figure 2). Pickling liquid 152 is recirculated relative to tank 144 from a reservoir 156 by means of a pair of feed lines 158 leading from the reservoir to a corresponding heat exchanger 160 through corresponding pumps 162 in lines 158. Output lines 164 from heat exchangers 160 direct the heated pickling liquid into tank 144, and overflow lines 166 provide for maintaining the liquid at level 154 and for the return of pickling liquid from tank 144 to reservoir 156. Heat exchangers 160 can be provided with any suitable source of heat for heating the pickling liquid passing therethrough and can, for example, be heated by steam or by electrical resistance heaters. A process controller 168 controls the operation of heat exchangers 160 with respect to the heating of pickling liquid passing therethrough and, in connection with such control, process controller 168 is responsive to the temperature of pickling liquid 152 in tank 144 as sensed by a temperature probe 170 immersed in the pickling liquid in the tank. Should it be desired to empty the pickling tank, this is quickly achieved by de-energizing pumps 162 and opening valves 172 in drain lines 174, whereby the pickling liquid flows to reservoir 156 through the latter lines (col. 9, lines 21-47; see also acid pickling tank 176 in Figure 5A). 
McNamee is silent regarding use of a guide plate as claimed. However, Hirai discloses known use of a guide plate 22, 42 (Figures 1 and 3) in its pickling device for use in eliminating stagnation of acid liquid, and improved circulation. It would have been obvious to one having ordinary skill in the art at the 
As to claim 2, based on the applied references, in McNamee, the use of a guide plate as taught by Hirai would therefore be placed in its pickling tank between a drain port and supply port (see Figure 5A of McNamee showing drain and supply ports for its pickling tank; use of horizontal guide plates would read on the claimed features. 
As to claim 3, the applied prior art, namely McNamee discloses known use of a pickling tank 156, the travelling steel strip S, and drain and supply ports 166, 172, 174, 158. In McNamee the supply ports 158 are centered with each left and right side of the steel strip S. However, centering the supply with the center of another section of the steel strip S would seem to produce expected results of fluid supply. Providing balanced fluid supply in order to maintain the temperature would have been known in the art and an obvious modification to achieve desired results of even fluid application and temperature control. 
As to claim 5, the applied art at McNamee in view of Hirai disclose known use of guide plates as discussed above; these guide plates would extend horizontally in a pattern along the pickling tank thus extending in the traveling directions as claimed. 
As to claims 6 and 7, the applied art at McNamee at Figure 5 discloses known use of a flow passage between a drain port of the pickling tank and the acid-solution storage tank, a flow passage between a supply port of the pickling tank and the acid-solution storage tank, an opening-and-closing valve disposed in at least one of the two flow passages (see valves 172), and a pump disposed in at least the other one of the two flow passages (see pumps 162), and wherein the withdrawing unit is configured to withdraw the steel strip from the acid solution by controlling opening and closing of the opening-and-closing valve and operation of the pump to adjust a liquid level of the acid solution in the pickling tank to be below a traveling height of the steel strip (Figure 5A, see overflow mechanism which connects to the drain port of the acid solution disposed on the pickling tank and which has an inlet positioned below the traveling height of the steel strip, such it is capable of managing acid solution overflows through the inflow passage and the liquid level of the acid solution is adjusted to be below the traveling height of the steel strip).  
As to claim 11, the applied prior art at McNamee disclose use of a heat exchange 188 for heating the fluid. 
Allowable Subject Matter
Claims 4 and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of record fails to teach or disclose each of the claimed features of claims 4, 8, 9, and 10, in combination with the feature of all claims from which these claims depend: 
Claim 4 – wherein the heating unit is arranged along each of both side plates of the pickling tank inside the pickling tank, and wherein the guide plate is disposed between the heating unit disposed along one of the side plates and the heating unit disposed along the other one of the side plates.  McNamee discloses a heat exchanger 160 (Figure 5), 188 (Figure 5A) that is formed on the fluid conduit line, and separate from the pickling tank. There is no apparent reason or motivation to move the heat exchanger to the claimed location inside the pickling tank, inter alia the other features of this claim.
Claim 8 – wherein the inflow passage is a dam which surrounds the drain port of the acid solution. The prior art is silent regarding this feature as claimed. 
Claim 9 – wherein the withdrawing unit includes a lifting unit capable of withdrawing the steel strip from the acid solution by lifting the steel strip above a liquid level of the acid solution, and  wherein the guide plate is foldable in a height direction, and is configured to open in a vertical direction when the steel strip is lifted above the liquid level of the acid solution by the lifting unit.  The closest prior art of record is silent regarding use of a guide plate foldable in a height direction, in combination with the other features of the claim. 
Claim 10 – depends from claim 9 and therefore contains allowable subject matter for the same reasons. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITA P ADHLAKHA whose telephone number is (571)270-0378.  The examiner can normally be reached on M 10-4pm, Tu 10-2pm, W 10-4pm, and Th 10-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RITA P ADHLAKHA/Examiner, Art Unit 1711